                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 Jasmine Miller individually and on behalf of all others
 similarly situated;
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL

                                                                        C.A. No.: 5:20-cv-690

        -v.-
 TT Marketing, Inc.
 and John Does 1-25.

                                       Defendant(s).


Plaintiff Jasmine Miller (hereinafter, “Plaintiff”), a Texas resident, individually and on behalf of a

class of all others similarly situated, brings this Class Action Complaint by and through her

attorneys, Stein Saks PLLC, against Defendant TT Marketing, Inc. (hereinafter “Defendant TT”)

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff's personal knowledge.



                       INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the FDCPA in 1977 in response to the "abundant evidence of the

   use of abusive, deceptive, and unfair debt collection practices by many debt collectors." 15

   U.S.C. §1692(a). At that time, Congress was concerned that "abusive debt collection practices

   contribute to the number of personal bankruptcies, to material instability, to the loss of jobs, and

   to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

                                                                                                     1
inadequate to protect consumers," and that "'the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." ld. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate~ id § l692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court also has pendent jurisdiction over the State law claims in

this action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to the claim occurred.

                                  NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Texas consumers under§ 1692

et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory and injunctive relief.

                                           PARTIES

   7.      Plaintiff is a resident of the State of Texas, County of Bexar, residing at 211

Rivertree, San Antonio, TX.
   8.      Defendant TT is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6)

and used in the FDCPA with an address at 1550 Bray Central Dr., McKinney, TX 75069-8256.

   9.      Upon information and belief, Defendant TT is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.


                                    CLASS ALLEGATIONS
   11.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. all individuals with addresses in the State of Texas;

           b. to whom Defendant TT sent a collection letter attempting to collect a consumer

               debt;

           c. that imposed unauthorized fees and did not provide any explanation for

               unauthorized fees;

           d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   13.     The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   14.     Excluded from the Plaintiff Classes are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate
families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Classes, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibits A, violate 15 U.S.C. §§ l692e and 1692f.

   16.      The Plaintiffs' claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiffs will fairly and adequately protect the interests of the

Plaintiff Classes defined in this complaint. The Plaintiffs have retained counsel with experience

in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiffs

nor their attorneys have any interests, which might cause them not to vigorously pursue this

action.

   17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: The Plaintiffs are informed and believe, and on that basis allege,

               that the Plaintiff Classes defined above are so numerous that joinder of all

               members would be impractical.

            b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Classes and those questions predominance over

               any questions or issues involving only individual class members. The principal

               issue is \whether the Defendants' written communications to consumers, in the

               forms attached as Exhibit A violate 15 U.S.C. § l692e and §1692f.
           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiffs and all members of the Plaintiff Classes have claims arising out of

               the Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiffs will fairly and adequately protect the interests of the

               class members insofar as Plaintiffs have no interests that are adverse to the absent

               class members. The Plaintiffs are committed to vigorously litigating this matter.

               Plaintiffs have also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiffs nor their counsel

               have any interests which might cause them not to vigorously pursue the instant

               class action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Classes predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   19.     Depending on the outcome of further investigation and discovery, Plaintiffs may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).
                                   FACTUAL ALLEGATIONS

   20.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   21.      Some time prior to June 10, 2019, an obligation was allegedly incurred to Antioch

Apts Lp.

   22.      The Antioch Apts Lp obligation arose out of transactions in which money, property,

insurance or services, which are the subject of the transaction, are primarily for personal, family

or household purposes.

   23.      The alleged Antioch Apts Lp obligation is a "debt" as defined by 15 U.S.C.§

1692a(5).

   24.      Antioch Apts Lp is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

   25.      Defendant TT, a debt collector, contracted with Antioch Apts Lp to collect the

alleged debt.

   26.      Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.



                            Violation I – June 10, 2019 Collection Letter

   27.      On or about June 10, 2019, Defendant TT sent the Plaintiff an initial contact notice

(the “Letter”) regarding the alleged debt owed to Defendant Antioch Apts Lp. See Exhibit A.

   28.      The collection letter stated a current balance of $684.00 which is explained as:

“Reported amount; $456.00; Interest: $0.00; Collection Fees $228.00.”
   29.     The Letter also contained a breakdown as follows:




   30.     The $228 “Collection fee” is exorbitant, unjustified and moreover, Plaintiff did not

agree to such a collection charge.

   31.      The additional $228 “Collection fee” is not permitted by the agreement creating the

debt nor by law.

   32.     In addition, the breakdown includes and fee labelled as “Other” for $120.00 with no

explanation whatsoever.

   33.     This $120 fee is unauthorized and furthermore, Plaintiff is not informed what the

basis of this fee is, and whether this fee can increase the balance of the total debt, causing

adjustments if the Plaintiff pays the amount shown on the Letter.

   34.     The addition of this collection fee and “other” fees by Defendant which was not

authorized by the agreement creating the debt or permitted by law, was an attempt to collect an

amount not owed by Plaintiff.

   35.     Defendant misled and deceived Plaintiff into the belief that she falsely owed

additional fees that were not authorized by the agreement creating the debt nor permitted by law

when this charge is a violation of the FDCPA.
     36.     Plaintiff incurred an informational injury as Defendant provided her with false

  information as to the amount she actually owed on the alleged debt.

     37.     As a result of Defendant’s deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     38.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     39.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     40.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     41.     Defendant violated said section by:

             a. Making a false and misleading representation in violation of §1692e(10).

     42.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.


                                 COUNT II
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                §1692f et seq.

     43.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     44.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.
       45.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.

       46.     Defendant violated this section by

               a.      unfairly advising Plaintiff that she owed Defendant more money than the

       amount of her debt; and

               b.      attempting to collect an amount not expressly authorized by the underlying

       agreement creating the debt or permitted by law in violation of § 1692f(1).

       47.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.



                                 DEMAND FOR TRIAL BY JURY

       48.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Jasmine Miller, individually and on behalf of all others similarly

situated, demands judgment from Defendant TT as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;
   4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

   5.       Awarding pre-judgment interest and post-judgment interest; and

   6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


   Dated: June 8, 2020                                   Respectfully Submitted,

                                                         STEIN SAKS PLLC
                                                         /s/ Yaakov Saks
                                                         By: Yaakov Saks
                                                         Stein Saks, PLLC
                                                         285 Passaic Street
                                                         Hackensack, NJ 07601
                                                         Phone: (201) 282-6500
                                                         Fax: (201) 282-6501
                                                         Attorneys For Plaintiff
